Case 20-12322-KHK                  Doc 29    Filed 12/07/20 Entered 12/07/20 11:33:54    Desc Main
                                            Document      Page 1 of 3




                                    UNITED STATES BANKRUPCTY COURT

                                                    FOR THE

                                      EASTERN DISTRICT OF VIRGINIA
                                            Alexandria Division

      In re: Dynamic Sports Performance, LLC:
                                            :
                                            :                    Case No. 20-12322-KHK
             Debtor                         :                    Chapter 11
      ____________________________________:

                                    OPPOSITION TO MOTION TO DISMISS

                 Debtor, through undersigned counsel, responds to the Motion to Dismiss

      filed herein by the Office of the United States Trustee, as follows:

                 1. Debtor filed this Chapter 11, Subchapter V case on October 21, 2020.

                 2. The bankruptcy petition was filed following a bank levy issued upon

       the company bank account by the Debtors’ former landlord that froze all of the

      operating funds and client deposits held by the Debtor.

                 3. Dynamic Sports Performance, LLC is a company that provides

      personal physical training services, both in person and online.

                 4. The Debtor needs to be in bankruptcy so that it reorganize its

      Obligations, pay any debts over time and continue operations.

                 5. On November 8, 2020 the Office of the United States filed a Motion to

      Dismiss.

      __________________________
      Nathan Fisher
      Fisher-Sandler, LLC
      3977 Chain Bridge Rd., #2
      Fairfax, VA 22030
      (703) 691-1642
      VSB #37161
      Counsel for Debtor
Case 20-12322-KHK      Doc 29     Filed 12/07/20 Entered 12/07/20 11:33:54          Desc Main
                                 Document      Page 2 of 3




             6. The Debtor will be filing prior to December 15th a Chapter 11 plan

      that will propose to pay all creditors in full.

             WHEREFORE, the Debtor respectfully requests that the Court Deny the

      Motion to Dismiss filed by the Office of the United States Trustee.




                                            Respectfully Submitted
                                            Dynamic Sports Performance, LLC
                                            By Counsel:

                                            /s/ Nathan Fisher
                                            Nathan Fisher
                                            Fisher-Sandler, LLC
                                            3977 Chain Bridge Rd., #2
                                            Fairfax, VA 22030
                                            (703) 691-1642
                                            VSB #37161

                                 CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on this 7th day of December 2020, I served
      the foregoing, via first-class mail, on the following, who are all necessary parties
      under Local Rule 4001(a)-1(E)(1):

      Jack Frankel, Esq.
      Office of the US Trustee – Region 4
      1725 Duke Street
      Suite 650
      Alexandria, VA 22314

      Jolene Wee
      JW Infinity Consulting, LLC
      447 Broadway Street
      2nd Floor, #502
      New York, NY 10013
Case 20-12322-KHK   Doc 29    Filed 12/07/20 Entered 12/07/20 11:33:54   Desc Main
                             Document      Page 3 of 3




      Leon Koutsouftikis, Esq.
      Magruder Cook Koutsouftikis & Palanzi
      1889 Preston White Drive, Ste. 200
      Reston, VA 20191

      Darius Gilbert, Debtor Designee
      6038 Richmond Highway, Apt. 612
      Alexandria, VA 22303

                                                  s/s Nathan Fisher
                                                  Nathan Fisher
